Motion to dismiss petition denied, without costs. Motion for extension of time to file resolution disapproving proposed annexation granted, without costs, provided resolution be filed within 10 days from date of entry of the order to be entered herein. Thereafter City of Gloversville, if so advised, may apply for the designation of three Referees to hear and report on the issues in this proceeding in accordance with the provisions of section 712 of the General Municipal Law. Reynolds, J. P., Staley, Jr., Greenblott, Sweeney and Simons, JJ., concur.